E-ATTORNEY                 GENERAL
                         OF      TEXAS
                     AUSTIN.     TEXAS   78711

                        March 18, 1977




The Honorable Joe Resweber               Opinion No. H-959
County Attorney
Harris County Courthouse                 Re: Validity of Texas
Houston, Texas                           Youth Council Community
                                         Assistance Program funding
                                         formula.

Dear Mr. Resweber:

     You have requested our opinion concerning the consti-
tutionality of a community assistance funding formula of
the Texas Youth Council.  See V.T.C.S. art. 5143d, S 6.
The formula would grant funds on the basis of reductions
of committments of youths from the county to the Youth
Council. You have asked whether this incentive to reduce
commitments would violate article 2, section 1 of the Texas
Constitution as an infringement upon the power of the
judiciary to dispose of cases involving juveniles.

     Article 2, section 1 prohibits a person of one of the
departments of state government from exercising powers
properly attached to either of the other two departments.
State Board of Insurance v. Betts, 308 S.W.2d 846 (Tex.
1958).The   Ruth Council5 funding formula merely   provides
an incentive for a reduction in commitments to Youth Council
facilities. The Youth Council has not attempted to limit
its acceptance of such commitments or otherwise to require
such a reduction. We do not perceive any exercise of
judicial powers by the Youth Council. The funding formula
is merely an incident of the exercise of the Council's
administrative power to grant funds for local programs.
Accordingly, in our opinion the funding formula does not
violate article 2, section 1 of the Texas Constitution.




                               p. 4000
The Honorable Joe Resweber - page 2      (H-959)



                        SUMMARY

            The Community Assistance funding formula
            of the Texas Youth Council does not violate
            article 2, section 1 of the Texas Constitution.

                                   ery truly yours,




                                  Attorney General of Texas

APPROVED:




            KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jwb




                            p. 4001